 


109 HR 3550 IH: Morris K. Udall Parkinson's Disease Research Act Amendments of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3550 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Evans (for himself, Mrs. Maloney, Mr. Udall of Colorado, and Mr. Boehlert) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to improve provisions relating to Parkinson’s disease research. 
 
 
1.Short titleThis Act may be cited as the Morris K. Udall Parkinson's Disease Research Act Amendments of 2005. 
2.Morris K. Udall Parkinson's Disease Research Act of 1997 
(a)FindingsSubsection (b) of section 603 of the Morris K. Udall Parkinson's Disease Research Act of 1997 (42 U.S.C. 284f note) is amended— 
(1)in the subsection heading by striking Findingand inserting Findings; and 
(2)by striking paragraph (1) and inserting the following: 
 
(1)FindingsCongress finds the following: 
(A)To take full advantage of the tremendous potential for finding a cure or effective treatment, the Federal investment in Parkinson's must be expanded, as well as the coordination strengthened among the National Institutes of Health research institutes. 
(B)The National Institutes of Health should invest in national health priorities focusing on those with the greatest expense to society or research with positive, translational, and measurable outcomes. Parkinson’s research, with its clear potential for translating basic research into clinical results applicable to a wide array of disorders, is a prime example of research that fulfills the National Institutes of Health's national health priority criteria, including the high expense to society.. 
(b)Public Health Service ActSection 409B of the Public Health Service Act (42 U.S.C. 284f) is amended— 
(1)in subsection (b), by striking paragraph (2) and inserting the following: 
 
(2)Conference 
(A)In generalThe Director of NIH shall convene a coordinating and planning conference every 2 years with relevant institutes and non-governmental organizations to conduct a thorough investigation of all Parkinson’s research that is funded in whole or in part by the National Institutes of Health and to identify shortcomings and opportunities for more effective treatments and a cure for Parkinson’s disease. The Director shall report to Congress on the coordination among the institutes in carrying out such research. 
(B)Research investment plan 
(i)In generalThe results of each conference convened under subparagraph (A) shall be included in a research investment plan that provides for measurable results with the goals of better treatments and a cure for Parkinson's disease being the determining factors in the allocation of Parkinson's disease research dollars. The plan shall include an outline of the manner in which to fully utilize the Udall Center program to ensure the continuation of a particular focus on translational research, including a clinical component. 
(ii)Budget and implementation strategyThe plan submitted under clause (i) shall include a budget (that includes both programmatic and dollar line items) and implementation strategy (that incorporates the use of special initiatives such as requests for applications, program announcements with set-asides, or similar directed research mechanisms) together with results to be reported back to Congress. 
(C)Submissions to congressThe plan under subparagraph (B) (including the budget and implementation strategy) and the expected results of plan implementation shall be submitted to Congress not later than 3 months after the conference is convened under subparagraph (A). Reports on the outcomes of the plan, including actual spending and actual results, shall be submitted to Congress on an annual basis. 
(D)FundingThe Secretary shall ensure that adequate funding is available under this section to carry out the activities described in the investment plan under subparagraph (B).; 
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking not more than 10; and 
(ii)by adding at the end the following: The Director shall ensure that an additional center shall be funded under this paragraph to serve as the coordinating center to coordinate the activities conducted by each of the centers funded under this paragraph to further focus and manage the interdisciplinary efforts of such centers.; 
(B)in paragraph (2)(A)(ii), by striking conduct basic and clinical research and inserting in carrying out research, ensure that a significant clinical component is provided for in addition to ongoing basic research; and 
(C)by adding at the end the following: 
 
(5)Review processThe Director of NIH shall establish a review process with respect to applications received for grants under paragraph (1). Such process shall provide for the evaluation of applicants in a manner that recognizes the unique aspects of the clinical, coordination, and multidisciplinary components of the applicants.; 
(3)in subsection (d)— 
(A)by striking is authorized to establish a grant program and inserting shall award grants; and 
(B)by inserting before the period at the end the following: and shall be awarded in a manner consistent with the research investment plan under subsection (b)(2)(B); and 
(4)by striking subsection (e) and inserting the following: 
 
(e)ReportThe Director of NIH, in consultation with the Director of the Centers for Disease Control and Prevention, shall conduct an investigation, and prepare and submit to the appropriate committees of Congress a report, on the incidence of Parkinson's disease, including age, occupation, and geographic population clusters, and related environmental factors relating to such disease. 
(f)Authorization of appropriations For the purpose of carrying out this section, and section 301 and this title with respect to research focused on Parkinson's disease, there are authorized to be appropriated up to $100,000,000 for fiscal year 1998, such sums as may be necessary for each of the fiscal years 1999 and 2000, and such sums as may be necessary for fiscal years 2006 and each subsequent fiscal year.. 
 
